Citation Nr: 1221374	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  98-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD).

2.  Entitlement to an initial compensable evaluation for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial compensable evaluation for chronic maxillary and ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision, by the Detroit, Michigan RO.  In September 1999, the Veteran appeared and offered testimony at a hearing before a hearing officer at the RO.  A transcript of that hearing is of record.  

In January 2002, the Board remanded the case for further evidentiary development.  

By a rating action in September 2005, the RO granted service connection for chronic maxillary and ethmoid sinusitis and chronic obstructive pulmonary disease (COPD), each evaluated as noncompensably disabling, effective from January 23, 1997.  The Veteran has appealed for higher ratings for these disabilities.  

In November 2010, the Board again remanded the case for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in January 2012.  


FINDINGS OF FACT

1.  The Veteran does not have currently diagnosed peripheral vascular disease (PVD).  

2.  The Veteran's COPD is manifested by pulmonary function test results of FEV-1 at 85 percent of post-bronchodilator predicted value, FEV-1/FVC of 83 percent, and DLCO of 90 percent.  

3.  Chronic maxillary and ethmoid sinusitis is not shown to be productive of any incapacitating episodes requiring prolonged antibiotic treatment, or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral vascular disease that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  The criteria for an initial compensable evaluation for COPD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6604 (2011).  

3.  The criteria for an initial compensable evaluation for chronic maxillary and ethmoid sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

With respect to the issues of entitlement to initial compensable ratings for COPD and sinusitis, a January 2005 letter was issued prior to the September 2005 rating decision.  While notice provided to the Veteran in November 2006 was not given prior to the first RO adjudication of the issue of entitlement to service connection for peripheral vascular disease, the notice as provided by the RO prior to the transfer and recertification of the case to the Board complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claims on appeal.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for COPD and sinusitis have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding either of the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty in May 1969 to March 1971. The service treatment records (STRs) are essentially silent with respect to any diagnosis, complaint, or abnormal finding pertaining to the Veteran's vascular health or any vascular disease.  On discharge examination in August 1969, clinical examination revealed a normal chest, heart, and vascular system. 

The Veteran's claim of entitlement to service connection for disabilities related to smoking (VA form 21-4138) was received in September 1997.  In a statement in support of the claim, dated in August 1997, the Veteran indicated that he smoked only one pack of cigarettes per day prior to entering the Navy; however, during his tours of duty, he smoked 3 packs per day. He stated that, after service, he smoked approximately 2 1/2 to 3 packs of cigarettes per day. The Veteran indicated that he finally stopped smoking in October 1992 when he was diagnosed with cancer. 

Submitted in support of the Veteran's claim was a private hospital report, which reflects that the Veteran was admitted to Fairview General Hospital in August 1997 with complaints of chest pain on and off over the last few weeks.  He was diagnosed with mild coronary artery disease.   

A VA examination report dated in May 2003 noted a past medical history of coronary artery disease. It was also reported that the Veteran quit smoking in 1992; he smoked approximately 2 1/2 packs a day for 26 years.  The pertinent diagnoses were coronary artery disease and history of smoking.  

The Veteran underwent a psychological evaluation in August 2004.  At that time, the Veteran reported that he increased smoking from 1 pack per day to 3 packs per day while in the military.  The Veteran indicated that he smoked cigarettes and drank coffee in order to stay awake while aboard ship.  The Veteran indicated that he enjoyed smoking.  The Veteran described his behavior as chain smoking and reported persistent desire prior to 1992.  He did not avoid flying or participating in activities in order to smoke.  Negative consequences included lots of coughing and fluids when he smoked.  The Veteran reported that ulcerative sores, smooth and white tongue were discovered in 1992 when he was treated for a cyst in his ear, which is when the Veteran listened to a doctor's recommendation that he stop smoking cigarettes.  The examiner stated that the amount of influence the military has related to the Veteran's smoking habits and medical condition, and the cause of the Veteran's problems cannot be determined by the interview.  Following an ENT evaluation in August 2004, the impression was chronic sinusitis without evidence of active infection on examination, and history of significant cigarette consumption and likely COPD.  

Received in January 2005 were private treatment reports dated from October 1999 through October 2004.  These records show that the Veteran received treatment for several disabilities, including sinusitis.  When seen in August 2000, it was noted that the Veteran had sinus congestion.  His nose was red, swollen and congested.  He was prescribed Amoxil and Entex.  During a clinical visit in March 2001, it was noted that the Veteran had surgery the past week; he was intubated and now had a lot of sinus pressure.  On examination, the nose showed a lot of pus.  The assessment was sinusitis.  He was prescribed Dynabec #5 day pack and a prescription for Claritin.  

The Veteran was seen by a VA vascular surgeon in March 2005.  At that time, it was noted that he was seen for a final examination with carotid duplex and arterial duplex performed at an outside hospital.  The Veteran was scheduled for a PVR.  The Veteran stated that he walked approximately one mile yesterday without any calf/thigh or buttock claudication symptoms.  In an addendum to the above, dated in April 2005, the vascular surgeon noted that the vascular labs were reviewed.  Although the right ABI was slightly diminished at .89 (normal is greater than .90), there was no evidence of vasculogenic claudication as the Veteran's ankle pressures were increased after walking.  The assessment was that there was no clinically significant PVD to be identified by symptoms or by vascular laboratory examination.  The examiner stated that, since the Veteran does not have any clinically significant PVD, it is unlikely that the Veteran's complaints of PVD had its etiology as a result of his military service, including his in-service use of nicotine.  

On the occasion of a VA examination in April 2005, the Veteran reported smoking 2 to 3 packs of cigarettes per day from the time he entered military service until 1992 when he was diagnosed with what was thought to be a precancerous oral lesion.  Past medical history was notable for coronary artery disease and peripheral vascular disease.  The pertinent diagnosis was COPD.  The examiner stated that it was more likely than not that the Veteran's COPD developed as a result of occupational exposures while in the Navy and to his continued smoking after he left the Navy.  

A psychological evaluation was also conducted in April 2005.  At that time, the Veteran reported that he began smoking prior to joining the Navy and quit smoking in 1992 when he was diagnosed with early cancer of the tongue and the cheek. He stated that his smoking increased during boot camp, and he noted that later, while in the military, cigarettes were "easy to get and very cheap." He reported that off and on the ship, he became bored; he stated that he and others would drink coffee and smoke cigarettes.  The Veteran indicated that, after service, he continued smoking as much as two to three packs a day until he became concerned about his health 13 years ago.  The examiner stated that, although the Veteran was a light smoker prior to the military, he states that the availability of cigarettes, as well as the social milieu onboard his ship led him to increase his intake.  He reports having smoked for enjoyment and feels that his use increased due to boredom.  The examiner stated that there was no evidence that the Veteran's smoking was caused by or was the result of his military service.  The examiner observed that it simply appears to be the case that the Veteran made the choice to smoke prior to his military service, chose to continue smoking during his military service and, following his discharge, chose to continue smoking for another 20 years.  

A pulmonary function test was also conducted in April 2005, and it revealed that the Veteran's FVC was 104 percent predicted, his FEV-1 was 82 percent predicted, and his FEV-1/FVC was 86 percent predicted.  The examiner stated that the change in FEV1 post-bronchodilator was within laboratory variability; he also noted that diffusing capacity for carbon monoxide was within normal limits.  The interpretation was that lung volumes were within normal limits.  The examiner indicated that the reduced FEV1 suggested a mild obstructive ventilatory impairment.   

Following an examination in May 2005, a VA cardiologist reported a diagnosis of coronary artery disease.  He stated that it was possible that increased difficulty to control hypertension was secondary to renal vascular disease.  He stated that hypertension, cigarette smoking and hypercholesterolemia were risk factors for the Veteran's coronary artery disease.  The cardiologist concluded that it was more likely than not that nicotine exposure while in service was a contributing factor to the coronary artery disease.  In an addendum to the above examination, a VA endocrinologist noted that the Veteran clearly indicated that he began smoking prior to entering military service.  He stated that it was as likely as not that the Veteran began smoking before he entered military service.  Therefore, the examiner concluded that the Veteran may have smoked heavily during military service, but it did not cause his coronary artery disease; it may have exacerbated it.   

Received in September 2005 were several private treatment reports.  Among these records is a private treatment report from Dr. David M. Brill, dated in February 2005, indicating that the Veteran had not had a physical in five years; however, he did not seem to have any concerns or complaints.  He brought in some tests and it was noted that he was in a vascular work up.  The examiner noted that neurostructural examination was stable.  The assessment was peripheral vascular disease.  

The Veteran was afforded another VA examination in December 2010.  The Veteran reported occasional discomfort, but he does not use nitroglycerin.  He also reported shortness of breath after walking 1 and 1/2 miles.  He denied ankle edema, dizziness, palpitations, syncope and claudication.  It was noted that the Veteran retired in 2001 after 32 years of federal service.  Cardiac size was reported as normal, PMI was nondisplaced.  Blood pressure reading was 211/99 sitting, 291/90 sanding, and 197/91 supine.  There was no evidence of congestive heart failure, with no rales, edema or liver enlargement.  METS level was 7.4, with normal LVEF at 55 percent.  Chest X-ray revealed normal left ventricular function with no ejection fraction of 55 percent.  There were no electrocardiogram changes of myocardial ischemia.  No arrhythmia.  The pertinent diagnosis was ischemic heart disease, status post myocardial infarctions x2, stent.  The examiner noted that both LVEF and METs were normal, and LVEF may be more indicative of cardiac functional status.  

An examination was also conducted for evaluation of sinusitis.  The Veteran reported frequent infections while in the military.  It was noted that he has history of a septoplasty in 2002, which has helped.  He had significant smoking history 2 to 3 packs per day from 1968 to 1992.  The Veteran indicated that he may feel nasal congestion and pressure around the eyes and cheeks that may occur once a month.  The Veteran reported interference with breathing through the nose and discharge is generally yellow/clear.  The Veteran also reported occasional purulent discharge.  No speech impairment, except for occasional hoarseness.  The Veteran indicated that once a month he may have headaches around the eyes.  No incapacitating episodes per year; his last antibiotic treatment by a physician was in January 2009, none in 2010.  No other symptoms were reported.  The Veteran indicates that he treats himself with over-the-counter Chlor-Trimeton 5 times in the past year; he also takes Tylenol for pain and pressure.  On examination, no nasal polyps were present.  There was no evidence of permanent hypertrophy of turbinates, or granulomatous disease including rhinoscleroma.  There was slight septal deviation to the right.  There was no tissue loss, scarring or deformity of the nose.  He had right maxillary tenderness to percussion and palpation, no purulent discharge, or crusting noted.  Slightly erythemic mucosa.  There was clear post-nasal drainage.  X-study of the sinuses revealed minimal mucosal thickening in the frontal sinuses and the AP view suggests small air-fluid levels possibly a small amount of fluid; mild chronic sinusitis in the right maxillary sinuses.  The diagnosis was chronic sinusitis.  

A VA examination for evaluation of arteries and veins was conducted in December 2010.  The Veteran reported a history of smoking 6 months prior to military induction.  Once in the military, he increased smoking to 3 packs per day prior to quitting in 1992 when he was diagnosed with leukoplakia.  The Veteran indicated that he was told in 2002 or 2003 that he had blockages in his legs, nothing since that time.  The Veteran reported getting pain in his hips after 5 minutes of walking which then subsides and he can walk 1 1/2 miles each day.  He denied any pain at rest; he also denied swelling, ulcers, aching, fatigue, claudication or abnormal sensations in the leg at rest or after prolonged standing or walking.  No use of compression hosiery and no elevation of the extremities was required.  On examination, it was noted that the feet had no discoloration, but there were small vascularities in both ankles.  There was minimal coolness distally.  Pulses were 2+ both DP and PT.  Some discoloration and thickening of toenails were noted, especially the right great toenail.  No hyperpigmentation was noted.  No edema in the feet and no ulcers were noted.  The pertinent diagnosis was that no clinically significant peripheral vascular disease was found.  

The Veteran was also afforded a VA respiratory examination in December 2010.  The Veteran reported having a dry cough and occasional productive cough.  He denied hemoptysis and anorexia.  He also denied dyspnea on exertion.  He stated that he can only walk 1 1/2 miles before he has shortness of breath.  It was noted that the Veteran is not asthmatic.  The Veteran used Advair until 2008; he denied any use of Oxygen.  No periods of incapacitation were noted and no episodes of acute respiratory failure were reported.  On examination, there was no evidence of cor pulmonale, RVH or pulmonary hypertension.  Weight remained the same at 144 pounds.  Blood pressure was 197/91.  No lymphadenopathy.  Lungs were clear to auscultation bilaterally.  Chest X-ray revealed no acute infiltrate or effusion.  A pulmonary function test revealed post bronchodilator findings of FEV1 85 percent predicted, FVC 114 percent predicted, and FEV1/FVC 83 percent predicted.  DLCO was 90.  It was noted that the reduced FEV1 suggested a mild obstructive ventilatory impairment.  The diagnosis was COPD.  The examiner stated that the Veteran's COPD was not manifested by cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, any episodes of acute respiratory failure or use of oxygen therapy.  

Received in January 2011 were treatment reports from the North Ohio Heart medical group, dated from June 2008 to October 2010, reflecting treatment for coronary artery disease.  

III.  Analysis--Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328(1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992). (The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319(2007).)  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran has claimed entitlement to service connection for peripheral vascular disease.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of peripheral vascular disease; consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Board recognizes that a private treatment report dated in February 2005 reflects an assessment of peripheral vascular disease.  However, aside from this notation, there is no diagnosis or other evidence of medical treatment for peripheral vascular disease in the claims folder.  See McLain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  In fact, in an addendum from a VA vascular surgeon, dated in April 2005, it was determined that there was no clinically significant peripheral vascular disease to be identified by the Veteran's symptoms or by vascular laboratory examination.  The examiner added that, since the Veteran does not have any clinically significant PVD, it is unlikely that the Veteran's complaints of PVD had its etiology as a result of his military service, including his in-service use of nicotine.  

Due to this ambiguity, the Board sought a clarifying opinion as to whether the Veteran has peripheral vascular disease.  The Veteran was afforded a VA examination in December 2010, following which the VA examiner stated that no clinically significant peripheral vascular disease was found.  

The December 2010 VA medical opinion as to diagnosis appears to have been based upon a thorough review of the record and a thoughtful analysis of the Veteran's entire history and is, therefore, of greater probative weight that the private treatment report that noted an assessment of PVD, which assessment was apparently not based on vascular studies as was the VA finding of no clinical indication of PVD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Following the review, this December 2010 examiner was unable to find that a diagnosis of peripheral vascular disease was appropriate.  

The Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim including evidence of a current diagnosis of peripheral vascular disease.  However, he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

A current diagnosis is required for service connection to be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the competent evidence does not show that the Veteran has a diagnosis of peripheral vascular disease.  The greater weight of the evidence is that he does not experience the disease.  Thus, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for peripheral vascular disease must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).  

IV.  Analysis--Higher Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126(2001).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55(1990).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  


A.  COPD

The Veteran seeks a compensable rating for his obstructive airway disease, rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604, chronic obstructive pulmonary disease (COPD).  Under this code, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65- percent predicted, is rated 30 percent disabling. FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling. FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6604.  

As noted, the April 2005 examination showed that post-bronchodilator FEV-1 was 104 percent of predicted.  FEV-1/FVC was 86.  DLCO was 82 percent of predicted.  The December 2010 examination found that FEV-1 was 85percent of predicted, FEV-1/FVC was 83 percent, and DLCO was 90 percent of predicted value.  Thus, neither the April 2005 nor the December 2010 examination results, nor any other evidence of record for that matter, shows that a higher, 30 percent, rating, is warranted.  This is so because there is no evidence that FEV-1 is/was 56- to 70-percent of predicted, or that FEV-1/FVC is/was 56 to 70 percent, or that DLCO is or was from 56- to 65-percent of predicted.  There being no competent medical evidence of record showing that the Veteran's service-connected COPD warrants a rating higher than the currently assigned 0 percent, the claim must be denied.  

In an exceptional case, an evaluation is available on an extraschedular basis.  This case, however, is not exceptional as the schedular criteria are adequate to evaluate the Veteran's COPD.  There is no evidence of record establishing that this disability causes marked interference with employment or necessitates frequent periods of hospitalization.  The Veteran's claim for an initial evaluation for COPD does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  The Board is thus not required to remand this claim for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  

In reaching this decision, the Board considered the complete history of the Veteran's COPD as well as the current clinical manifestations and the effect this disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the Board considered the applicability of the benefit-of-the-doubt doctrine, however as the preponderance of the evidence is against the claim, doctrine is not for application and the claim must therefore be denied.  

B.  Sinusitis

The Veteran's sinusitis is presently evaluated under Diagnostic Code 6513.  Under these criteria, a noncompensable evaluation is warranted for chronic maxillary sinusitis that is detected by X-ray only.  A 10 percent evaluation contemplates the presence of 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (that is, lasting for 4 to 6 weeks) antibiotic treatment, or 3 to 6 nonincapacitating episodes characterized by headaches, pain, and purulent discharge or crusting. In order to warrant a 30 percent evaluation, there would, of necessity, need to be demonstrated the presence of 3 or more incapacitating episodes per year of sinusitis requiring prolonged (that is, lasting from 4 to 6 weeks) antibiotic treatment, or more than 6 nonincapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the rating criteria defines an incapacitating episode as "one that requires bed rest and treatment by a physician." 38 C.F.R. § 4.97, Code 6513, General Rating Formula for Sinusitis (DC's 6510 through 6514).  

Upon review of the record, the Board finds that the evidence does not support a compensable evaluation.  The post-service medical evidence does not demonstrate that the Veteran has had any incapacitating episodes of sinusitis which required prolonged antibiotic treatment.  Significantly, post service VA treatment records show that the Veteran has complained of sinus problems including frontal pressure, congestion, and nasal drainage for which he has used antihistamines.  However, while the evidence shows that the Veteran has received medical treatment, the evidence does not show his sinusitis has ever been incapacitating as that term is defined by regulation.  In fact, during the December 2010, the Veteran denied any incapacitating episodes per year; he noted that his last antibiotic treatment by a physician was in January 2009 and none in 2010.  

Similarly, while the Veteran has complained of frontal pressure, the evidence does not show that he has purulent discharge or crusting.  Significantly, on the occasion of a VA examination in December 2010 was negative for any finding of nasal obstruction.  Although the examiner noted right maxillary tenderness to percussion and palpation, no purulent discharge or crusting was noted.  The nasal pharynx was without mass or lesions.  

Based on the foregoing, the Board finds that the criteria for a compensable evaluation under Diagnostic Code 6513 are not met.  In arriving at this conclusion, consideration has been given to the doctrine of affording the veteran the benefit of the doubt; however, the preponderance of the evidence is against his claim and the benefit-of-the-doubt doctrine is therefore not for application.  

Finally, there is no evidence that the manifestations of the chronic sinusitis are unusual or exceptional to demonstrate that the Rating Schedule is inadequate for determining the proper level of disability.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) (2011) are not met.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the grant of an initial compensable disability rating for chronic maxillary and ethmoid sinusitis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 (2011).  In reaching this determination, the Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  But there is no evidence that the Veteran's disabilities have been persistently more severe than the extent of disability contemplated under the assigned ratings at any time during the period of the initial evaluations.  Fenderson, supra.  

ORDER

Service connection for peripheral vascular disease is denied.  

An initial compensable disability rating for COPD is denied.  

An initial compensable disability rating for chronic maxillary and ethmoid sinusitis is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


